DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakui US 5545962 in view of Jeanne et al. US 2017/0153186

    PNG
    media_image1.png
    457
    657
    media_image1.png
    Greyscale

Wakui discloses a positioning system capable of being used as a tilt adjusting mechanism provided in a processing apparatus wherein the tilt adjusting mechanism (positioning system) comprising: at least three support posts supporting a chuck table (), 
Wakui does not explicitly disclose wherein a direct current power supply is electrically connected to the piezoelectric actuator nor does it disclose wherein a voltage controller is provided for controlling a direct current voltage value to the piezoelectric actuator to control the length of the expansible and contractible support post for thereby adjusting the parallelism between the holding surface and the processing surface.  However, the use of direct current for powering electrical systems is well known in the art.  It thus would have been obvious to one of ordinary skill in the art through routine engineering to modify the positioning system of Wakui to be powered by a DC-voltage.
Furthermore, Jeanne discloses an electrical positioning system comprising a voltage controller (28) connected to various motors for adjusting the position of a table in six degrees of freedom.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the positioning system of Wakui to include a voltage controller as taught by Jeanne as a means for applying voltage to the voltage input terminals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYRONE V HALL JR/Primary Examiner, Art Unit 3723